Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending and are being examined in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11, 13, and 21 of co-pending application 16/145,707. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 16/397,876
Co-pending application 16/145,707
1. A system for heterogeneous database replication from a remote server, comprising: a computer including a processor, and change data system operating thereon that enables replicating of data between database servers; 

wherein a capture process is registered to a remote server, and configured to receive transaction log events that are indicative of database transactions to modify data at a database associated with the remote server, 










Claims 7 and 13



wherein the change data capture process manager is configured to capture change data from a distributed data source comprising a plurality of nodes, using a capture process, for use with one or more target, wherein each node of the plurality of nodes in the distributed data source is associated with a source change trace entity that records data changes that are processed at that node...



Claims 11, 13, and 21 (same mapping as above)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brodt et al. (US Pub. 20170322993) in view of Shih et al. (US Pat. 6615223).
Referring to claim 1, Brodt discloses a system for heterogeneous database replication from a remote server, comprising: 
a computer including a processor, and change data system operating thereon that enables replicating of data between database servers [figs. 1 and 2; pars. 57-59, 106, and 120; control system 150 comprises processor 154 and control unit 160 for performing replication between source system 110 and target system 112); control system 150 may also comprise capture engine 114]; 
wherein a capture process is registered to a remote server [figs. 1 and 2; pars. 57-59, 106, and 120; control system 150 comprises source system 110], and configured to receive transaction log events that are indicative of database transactions to modify data at a database associated with the remote 
wherein the transaction log events are processed and output as change data...output for use with one or more target database server or other systems [figs. 1 and 2; pars. 57-59, 106, and 120; the transactions are evaluated for replication at target system 112].
Brodt does not appear to explicitly disclose that the change data is in a canonical format.
However, Shih discloses that the change data is in a canonical format [col. 4, lines 28-33; data changes at a first replication site are replicated to other replications sites in a standard format].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replication system taught by Brodt so that data changes are output in a standard format as taught by Shih. The motivation for doing so would have been to provide schema and system independent change records that can be used at different replication sites [col. 4, lines 23-37].
Referring to claim 2, Brodt discloses wherein the capture process is registered to operate as a replication slave to the remote server [par. 3; note “master” and “slave” terminology as applied to replication environments]; and wherein the capture process uses a method to be registered as the replication slave to the remote server, and to receive information from that server, including transaction event data [figs. 1 and 2; pars. 57-59, 106, and 120; the control system comprises the source system and receives the transaction statements from the log].
Referring to claim 3, Brodt discloses wherein the environment is a change data capture system, and wherein the transaction log events are written to an output or trail file for use by the change data capture system with the target database server [fig. 1; par. 59; note outputting of the transaction statements from the log].
Referring to claim 4, Brodt discloses wherein the change data capture system is provided at a different computer or on a different network from the remote server [figs. 1 and 2; pars. 57-59, 106, and 120; different modules of the control system can be distributed on different computer systems].
Referring to claim 5, Brodt discloses wherein the remote server is provided within an access-restricted or cloud environment [figs. 1 and 2; pars. 57-59, 106, and 120; the source database is included in the control system (i.e., a distributed database environment)].
Referring to claim 6, Brodt discloses wherein the remote server is a MySQL server [par. 51; note reference to MySQL databases].
Referring to claim 7, see the rejection for claim 1, which incorporates the claimed method. 
Referring to claim 8, see the rejection for claim 2. 
Referring to claim 9, see the rejection for claim 3. 
Referring to claim 10, see the rejection for claim 4. 
Referring to claim 11, see the rejection for claim 5. 
Referring to claim 12, see the rejection for claim 6. 
Referring to claim 13, see at least the rejection for claim 1. Brodt further discloses a non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the claimed method [fig. 2, note processor 154 and memory 158].
Referring to claim 14, see the rejection for claim 2. 
Referring to claim 15, see the rejection for claim 3. 
Referring to claim 16, see the rejection for claim 4. 
Referring to claim 17, see the rejection for claim 5. 
Referring to claim 18, see the rejection for claim 6. 

Conclusion

Bapat et al. (US Pub. 20200117680) discloses subscribing to change events in a data replication system.
Chakravarthy (US Pat. 7702698) discloses using a log to perform database replication across different platforms.
Hattori (US Pub. 20180150501) discloses performing replication between a master server and a slave server.
Holenstein et al. (US Pub. 20030131027) discloses outputting to an audit train in a database replication system.
Pareek et al. (US Pub. 20120030172) discloses log based replication involving a MySQL database.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157